Citation Nr: 0004169	
Decision Date: 02/16/00    Archive Date: 02/23/00

DOCKET NO.  97-23 222	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, 
Philippines


THE ISSUE

Entitlement to service connection for pulmonary tuberculosis 
(PTB).


ATTORNEY FOR THE BOARD

Mark J. Swiatek, Counsel


INTRODUCTION

The veteran had recognized guerrilla service from 
October 1944 to June 1945.

The veteran brought a timely appeal to the Court of Veterans 
Appeals (now known as the United States Court of Appeals for 
Veterans Claims, hereafter referred to as the Court) from a 
December 1, 1997 decision of the Board of Veterans' Appeals 
(the Board) that held the veteran had not submitted well 
grounded claims of entitlement to service connection for PTB, 
hypertension and heart disease.  

The Court vacated the December 1, 1997 Board decision on the 
issue of entitlement to service connection for PTB and 
remanded the matter for further development and 
readjudication.  


FINDING OF FACT

The claim of entitlement to service connection for PTB is 
supported by cognizable evidence showing that the claim is 
plausible or capable of substantiation.


CONCLUSION OF LAW

The claim of entitlement to service connection for PTB is 
well grounded.  38 U.S.C.A. § 5107 (West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

The available service medical records do not show any 
reference to PTB but a chest x-ray was not performed on a 
physical examination for separation completed in 
November 1947.  The veteran was found to have normal lungs 
and he did not report any significant diseases.  The 
Affidavit for Philippine Army Personnel executed in 
November 1947 shows that no illnesses were reported as having 
been incurred during his period of service.  

Records received from the Veterans Memorial Medical Center 
(VMMC) show that the veteran was admitted for the first time 
from July 1982 to November 1982 and diagnosed with PTB, FA, 
active cavitary.  The hospital records show that his symptoms 
apparently began four years earlier as a dry persistent cough 
for which he had seen private physicians and had been given 
cough suppressant preparation.  



The veteran's past health history was reported as including 
no previous serious illness or hospitalization.  A medical 
record entry soon after admission noted previously diagnosed 
PTB with irregular intake of anti-TB drugs.  The veteran was 
readmitted to the VMMC in October 1983 and the hospital 
summary report shows a diagnosis of probably active PTB.  The 
record of his treatment at a VMMC chest clinic from 
September 1995 to April 1996 for tuberculosis and other 
pulmonary disease report the veteran as a known PTB case 
since 1982.  

In connection with his VA claim in 1996 for service 
connection for PTB, the veteran submitted an April 1989 
"certification" from L.C., M.D., that the veteran was seen 
in 1947 and found on chest x-ray (fluoroscopy) to have 
bilateral apical PTB that was more active in the right lung.  
He reported the radiology findings for both lungs.

The record contains a medical certificate from Dr. V. Sta. M. 
dated in July 1996 stating that the veteran has been treated 
off and on from 1946 to 1965 for debilitating diseases that 
included bilateral inactive PTB.  It was reported that 
clinical records could not be provided because of a fire that 
occurred in 1983.  


Criteria

Service connection may be granted for a disability resulting 
from personal injury or disease contracted in the line of 
duty.  38 U.S.C.A. § 1110 (West 1991).

Service connection connotes many factors but basically it 
means that the facts, shown by evidence, establish that a 
particular injury or disease resulting in disability was 
incurred coincident with service in the Armed Forces, or if 
preexisting such service, was aggravated therein.  This may 
be accomplished by affirmatively showing inception or 
aggravation during service or through the application of 
statutory presumptions.  

Each disabling condition shown by a veteran's service 
records, or for which he seeks a service connection must be 
considered on the basis of the places, types and 
circumstances of his service as shown by service records, the 
official history of each organization in which he served, his 
medical records and all pertinent medical and lay evidence.  
Determinations as to service connection will be based on 
review of the entire evidence of record, with due 
consideration to the policy of the Department of Veterans 
Affairs to administer the law under a broad and liberal 
interpretation consistent with the facts in each individual 
case.  38 C.F.R. § 3.303(a).

With chronic disease shown as such in service (or within the 
presumptive period under § 3.307) so as to permit a finding 
of service connection, subsequent manifestations of the same 
chronic disease at any later date, however remote, are 
service connected, unless clearly attributable to 
intercurrent causes. 

This rule does not mean that any manifestation of joint pain, 
any abnormality of heart action or heart sounds, any urinary 
findings of casts, or any cough, in service will permit 
service connection of arthritis, disease of the heart, 
nephritis, or pulmonary disease, first shown as a clear-cut 
clinical entity, at some later date. 

For the showing of chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"Chronic." When the disease identity is established (leprosy, 
tuberculosis, multiple sclerosis, etc.), there is no 
requirement of evidentiary showing of continuity. 

Continuity of symptomatology is required only where the 
condition noted during service (or in the presumptive period) 
is not, in fact, shown to be chronic or where the diagnosis 
of chronicity may be legitimately questioned. When the fact 
of chronicity in service is not adequately supported, then a 
showing of continuity after discharge is required to support 
the claim.  38 C.F.R. § 3.303(b).

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

Service connection may be granted for active tuberculosis 
although not otherwise established as incurred in service if 
manifested to a compensable degree within 3 years from the 
date of separation from service provided the period of 
service and rebuttable presumption provisions of § 3.307 are 
also satisfied.  38 C.F.R. § 3.309.

(a) Active disease.  X-ray evidence alone may be adequate for 
grant of direct service connection for pulmonary 
tuberculosis. When under consideration, all available service 
department films and subsequent films will be secured and 
read by specialists at designated stations who should have a 
current examination report and X-ray. 

Resulting interpretations of service films will be accorded 
the same 
consideration for service-connection purposes as if 
clinically established, however, a compensable rating will 
not be assigned prior to establishment of an active condition 
by approved methods. 

(b) Inactive disease. Where the veteran was examined at time 
of entrance into active service but X-ray was not made, or if 
made, is not available and there was no notation or other 
evidence of active or inactive reinfection type pulmonary 
tuberculosis existing prior to such entrance, it will be 
assumed that the condition occurred during service and direct 
service connection will be in order for inactive pulmonary 
tuberculosis shown by X-ray evidence during service in the 
manner prescribed in paragraph (a) of this section, unless 
lesions are first shown so soon after entry on active service 
as to compel the conclusion, on the basis of sound medical 
principles, that they existed prior to entry on active 
service.

(c) Primary lesions. Healed primary type tuberculosis shown 
at the time of entrance into active service will not be taken 
as evidence to rebut direct or presumptive service connection 
for active reinfection type pulmonary tuberculosis.  
38 C.F.R. § 3.370.

Pulmonary tuberculosis. (1) Evidence of activity on 
comparative study of X-ray films showing pulmonary 
tuberculosis within the 3-year presumptive period provided by 
Sec. 3.307(a)(3) will be taken as establishing service 
connection for active pulmonary tuberculosis subsequently 
diagnosed by approved methods but service connection and 
evaluation may be assigned only from the date of such 
diagnosis or other evidence of clinical activity. (2) A 
notation of inactive tuberculosis of the reinfection type at 
induction or enlistment definitely prevents the grant of 
service connection under Sec. 3.307 for active tuberculosis, 
regardless of the fact that it was shown within the 
appropriate presumptive period. 

(b) Pleurisy with effusion without obvious cause. Pleurisy 
with effusion with evidence of diagnostic studies ruling out 
obvious nontuberculous causes will qualify as active 
tuberculosis. The requirements for presumptive service 
connection will be the same as those for tuberculous 
pleurisy. 

(c) Tuberculous pleurisy and endobronchial tuberculosis. 
Tuberculous pleurisy and endobronchial tuberculosis fall 
within the category of pulmonary tuberculosis for the purpose 
of service connection on a presumptive basis. Either will be 
held incurred in service when initially manifested within 36 
months after the veteran's separation from service as 
determined under Sec. 3.307(a)(2). 

(d) Miliary tuberculosis. Service connection for miliary 
tuberculosis involving the lungs is to be determined in the 
same manner as for other active pulmonary tuberculosis.  
38 C.F.R. § 3.371.

(a) Service diagnosis. Service department diagnosis of active 
pulmonary tuberculosis will be accepted unless a board of 
medical examiners, Clinic Director or Chief, Outpatient 
Service certifies, after considering all the evidence, 
including the favoring or opposing tuberculosis and activity, 
that such diagnosis was incorrect. Doubtful cases may be 
referred to the Chief Medical Director in Central Office. 

(b) Department of Veterans Affairs diagnosis. Diagnosis of 
active pulmonary tuberculosis by the medical authorities of 
the Department of Veterans Affairs as the result of 
examination, observation, or treatment will be accepted for 
rating purposes. Reference to the Clinic Director or Chief, 
Outpatient Service, will be in order in questionable cases 
and, if necessary, to the Chief Medical Director in Central 
Office. 

(c) Private physician's diagnosis. Diagnosis of active 
pulmonary tuberculosis by private physicians on the basis of 
their examination, observation or treatment will not be 
accepted to show the disease was initially manifested after 
discharge from active service unless confirmed by acceptable 
clinical, X-ray or laboratory studies, or by findings of 
active tuberculosis based upon acceptable hospital 
observation or treatment. 38 C.F.R. § 3.374.

A threshold question to be answered is whether the veteran 
has presented evidence of a well grounded claim; that is, a 
claim that is plausible or capable of substantiation.  Murphy 
v. Derwinski, 1 Vet. App. 78, 81 (1990).

Although the claim need not be conclusive, it must be 
accompanied by supporting evidence.  An allegation alone is 
not sufficient.  Tirpak v. Derwinski, 2 Vet. App. 609, 611 
(1992).

Three discrete types of evidence must be present in order for 
a veteran's claim for benefits to be well grounded: 

(1) There must be evidence of a current disability, usually 
shown by a medical diagnosis.  Brammer v. Derwinski, 3 Vet. 
App. 223, 225 (1992); Rabideau v. Derwinski, 2 Vet. App. 141, 
144 (1992); 

(2) There must also be competent evidence of incurrence or 
aggravation of a disease or injury in service.  This element 
may be shown by lay or medical evidence.  Layno v. Brown, 6 
Vet. App. 465, 469 (1994); Cartright v. Derwinski, 2 Vet. 
App. 24, 25 (1991); and 

(3) There must be competent evidence of a nexus between the 
in-service injury or disease and the current disability.  
Such a nexus must be shown by medical evidence.  Lathan v. 
Brown, 7 Vet. App. 359, 365 (1995); Grottveit v. Brown, 5 
Vet. App. 91. 93 (1993).  

In determining whether a claim is well grounded, the Board is 
required to presume the truthfulness of the evidence.  
Robinette v. Brown, 8 Vet. App. 69, 77-8 (1995); King v. 
Brown, 5 Vet. App. 19, 21 (1993).

In order for a claim to be well grounded, there must be (1) 
competent evidence of a current disability (a medical 
diagnosis); (2) incurrence or aggravation of a disease or 
injury in service (lay or medical evidence); and (3) a nexus 
between the in-service disease or injury and the current 
disability (medical evidence).  Caluza v. Brown, 7 Vet. 
App. 498 (1995).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
the claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

When, after consideration of all of the evidence and material 
of record in an appropriate case before VA, there is an 
approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107(b) (West 1991); 38 C.F.R. §§ 3.102, 4.3 
(1999).


Analysis

Section 5107 of title 38, United States Code unequivocally 
places an initial burden upon the claimant to produce 
evidence that a claim is well grounded; that is, that a claim 
is plausible.  Grivois v. Brown, 6 Vet. App. 136, 139 (1994); 
Grottveit v. Brown, 5 Vet. App. 91, 92 (1993).  Because the 
veteran has met this burden, the Board finds that his claim 
for service connection for PTB is well grounded.   

Where the determinative issue involves causation or a medical 
diagnosis, competent medical evidence to the effect that the 
claim is possible or plausible is required.  Murphy, 1 Vet. 
App. at 81.  The presence of cognizable evidence renders a 
veteran's claim well grounded.  The Court May 1999 addressed 
the matter of a well grounded claim and found that the 
medical evidence was sufficient to meet the rather low burden 
necessary to establish a well grounded claim.

The evidentiary considerations to establish service 
connection for adjudication on the merits are somewhat 
different from those in determining well groundedness. 
For example, in the threshold determination of well 
groundedness the Board may not assess the credibility of an 
evidence provider, as such statements are entitled to a 
presumption of credibility.  Thus for purposes of well 
grounding the claim the statements from Dr. C. and Dr. M. 
which discuss the presence of PTB within the applicable 
presumptive period are presumed credible.  The Court cited 
the legal precedent holding that contemporaneous x-ray 
evidence was not needed to establish a well grounded claim 
for PTB.  

VA may proceed to evaluate the merits of the claim but only 
after ensuring that the duty to assist has been fulfilled.  
Winters v. West, 12 Vet. App. 203 (1999); Elkins v. West, 12 
Vet. App. 209 (1999).  In this case the Board is inclined to 
defer further consideration of the matter pending the 
completion of additional development that will be discussed 
below in the remand portion of this decision.  The Board 
believes that the claim requires additional development in 
view of the current state of the record in order to meet the 
duty to assist and comply with applicable regulatory 
criteria, and such development is addressed in the remand 
portion of the decision.


ORDER

The veteran having submitted a well grounded claim of 
entitlement to service connection for PTB, the appeal is 
allowed to this extent.  


REMAND

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1999) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.

The Board finds that additional development is necessary to 
meet the duty to assist and comply with the regulatory 
criteria applicable to claims for service connection of PTB.  
The Board observes that pertinent history obtained during the 
initial admission to VMMC and presumably furnished by the 
veteran indicated that in the four years preceding his 
admission he had been seen by private physicians regarding 
respiratory symptoms and that he had no history of serious 
illness.  The record does not include more detail regarding 
this medical treatment, although it would appear that this 
evidence would be pertinent to an informed decision.

Another matter is the existence of medical records that 
correspond to the evaluation completed by Dr. C. in 1947.  
Apparently Dr. C. died in December 1993, but his son in 
August 1996 correspondence to the RO, did not provide a 
satisfactory response regarding the availability of his 
father's medical records.  It would seem obvious from the 
detailed description of respiratory system findings 
apparently made in 1947 that the 1989 statement from Dr. C. 
was prepared from a review of medical records.  It would also 
be helpful if the original correspondence could be submitted.  
The veteran has provided duplicates on two occasions.  

The Board believes that the veteran should be asked to 
explain the circumstances that led him to have Dr. C. prepare 
the April 1989 statement, particularly when his claim for 
service connection was not filed until seven years later. 

The Board observes that the veteran reported treatment for 
PTB in 1980 and 1995 at the San Pablo City District Hospital.  
However in August 1996 an official at that facility advised 
that the records would be furnished to VA through the patient 
for confidentiality reasons.  The records are not on file.

In view of the duty to assist obligation and the requirement 
that the record be adequate for an informed determination of 
the issue under consideration, the case is remanded for the 
following action:

1.  The RO should again ask the veteran 
to identify all medical care providers, 
VA and non-VA, inpatient and outpatient, 
who have treated him for PTB or any 
respiratory disorder.  

After securing any necessary 
authorization or medical releases, the RO 
should obtain legible copies of the 
veteran's complete treatment reports from 
all sources identified whose records have 
not previously been secured.  Regardless 
of the response to the above inquiry, the 
RO should obtain all outstanding VA 
treatment records.  The veteran should be 
asked to provide the original of Dr. C's. 
April 1989 certification or explain why 
it is not available.  He should be asked 
to explain or recall the circumstances 
that led him to obtain the statement from 
Dr. C. at that time.

The veteran should also be asked to 
furnish any record he has received of the 
treatment for PTB he has reported at San 
Pablo City District Hospital in 1980 and 
1995. 

2.  The RO should once again contact Dr. 
C's. son and ask if he can provide 
information regarding the present 
location of any of his father's medical 
records or account for their disposition 
after his father's death in December 
1993.  If records exist, the RO should 
then obtain any authorization necessary 
for their release.

3.  Thereafter, the RO should review the 
claims file to ensure that all of the 
foregoing requested development has been 
completed in accordance with the Board's 
directives and if such is not the case, 
the RO should implement corrective 
procedures.  Stegall v. West, 11 Vet. 
App. 268 (1998).  

4.  After undertaking any development 
deemed essential in addition to that 
specified above in order to comply with 
the regulatory criteria in 38 C.F.R. 
§§ 3.370-3.374, including medical 
evaluation, the RO should readjudicate 
the claim of entitlement to service 
connection for PTB in accordance with the 
applicable adjudication guidance.  

If the benefit requested on appeal is not granted to the 
veteran's satisfaction, the RO should issue a supplemental 
statement of the case.  A reasonable period of time for a 
response should be afforded.  Thereafter, the case should be 
returned to the Board for further appellate review, if 
otherwise in order.  By this remand, the Board intimates no 
opinion as to any final outcome warranted.  No action is 
required of the veteran until he is notified by the RO.



		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals


 



